EXHIBIT (h)(5)(b) Schedule A As of December 31, 2009 Contractual Effective Termination Trust, Series and Class Expense Cap Date Date Eaton Vance Growth Trust Asian Small Companies Fund Class A 0.10% reduction on 4/27/2009 12/31/2010 Total Net Assets Asian Small Companies Fund Class B 0.10% reduction on 4/27/2009 12/31/2010 Total Net Assets Global Growth Class A 2.00% 4/22/2008 12/31/2010 Global Growth Class B 2.50% 4/22/2008 12/31/2010 Global Growth Class C 2.50% 4/22/2008 12/31/2010 Atlanta Capital SMID-Cap Fund Class A 1.25% 2/1/2010 1/31/2011 Atlanta Capital SMID-Cap Fund Class I 1.00% 2/1/2010 1/31/2011 Atlanta Capital SMID-Cap Fund Class R 1.50% 2/1/2010 1/31/2011 Atlanta Capital SMID-Cap Fund Class C 2.00% 2/1/2010 1/31/2011 Atlanta Capital Focused Growth Fund Class A 1.25% 2/1/2009 1/31/2011 Atlanta Capital Focused Growth Fund Class I 1.00% 2/1/2009 1/31/2011 Eaton Vance Municipals Trust II Tax-Advantaged Bond Strategies Fund Class A 0.90% 2/3/2009 5/31/2010 Tax-Advantaged Bond Strategies Fund Class C 1.65% 2/3/2009 5/31/2010 Tax-Advantaged Bond Strategies Fund Class I 0.65% 2/3/2009 5/31/2010 Tax-Advantaged Bond Strategies Intermediate Term 0.95% 12/2/2009 5/31/2013 Fund Class A Tax-Advantaged Bond Strategies Intermediate Term 1.70% 12/2/2009 5/31/2013 Fund Class C Tax-Advantaged Bond Strategies Intermediate Term 0.70% 12/2/2009 5/31/2013 Fund Class I Tax-Advantaged Bond Strategies Long Term Fund 0.95% 12/2/2009 5/31/2013 Class A Tax-Advantaged Bond Strategies Long Term Fund 1.70% 12/2/2009 5/31/2013 Class C Tax-Advantaged Bond Strategies Long Term Fund 0.70% 12/2/2009 5/31/2013 Class I Eaton Vance Mutual Funds Trust Emerging Markets Local Income Fund Class A 1.25% 3/1/2009 2/28/2010 Emerging Markets Local Income Fund Class I 0.95% 11/30/2009 2/28/2010 International Equity Fund Class A 1.50% 3/1/2009 2/28/2010 International Equity Fund Class C 2.25% 3/1/2009 2/28/2010 International Equity Fund Class I 1.25% 3/1/2009 2/28/2010 International Income Fund Class A 1.10% 3/1/2009 2/28/2010 Structured Emerging Markets Fund Class A 1.60% 3/1/2009 2/28/2010 Structured Emerging Markets Fund Class C 2.35% 3/1/2009 2/28/2010 Structured Emerging Markets Fund Class I 1.35% 3/1/2009 2/28/2010 Global Macro Fund Class A 1.20% 3/1/2009 2/28/2010 Global Macro Fund Class I 0.90% 3/1/2009 2/28/2010 Global Macro Fund Class C 1.90% 9/30/2009 2/28/2010 Large-Cap Core Research Fund Class A 1.25% 3/1/2009 2/28/2010 Large-Cap Core Research Fund Class I 1.00% 3/1/2009 2/28/2010 Contractual Effective Termination Trust, Series and Class Expense Cap Date Date Mutual Funds Trust (contd) Large-Cap Core Research Fund Class C 2.00% 9/30/2009 2/28/2010 Low Duration Fund Class A 1.00% 3/1/2007 4/30/2010 Low Duration Fund Class B 1.75% 3/1/2007 4/30/2010 Low Duration Fund Class C 1.60% 3/1/2007 4/30/2010 Low Duration Fund Class I 0.75% 5/4/2009 4/30/2010 Tax-Managed Mid-Cap Core Fund Class A 1.60% 4/23/2007 4/30/2010 Tax-Managed Mid-Cap Core Fund Class B 2.35% 4/23/2007 4/30/2010 Tax-Managed Mid-Cap Core Fund Class C 2.35% 4/23/2007 4/30/2010 Tax-Managed Small-Cap Value Fund Class A 1.65% 4/23/2007 4/30/2010 Tax-Managed Small-Cap Value Fund Class B 2.40% 4/23/2007 4/30/2010 Tax-Managed Small-Cap Value Fund Class C 2.40% 4/23/2007 4/30/2010 Tax-Managed Small-Cap Value Fund Class I 1.40% 9/30/2009 4/30/2010 Build America Bond Fund Class A 1.50% 11/17/2009 2/28/2013 Build America Bond Fund Class C 2.25% 11/17/2009 2/28/2013 Build America Bond Fund Class I 1.25% 11/17/2009 2/28/2013 Eaton Vance Special Investment Trust Enhanced Equity Option Income Fund Class A 1.50% 2/29/08 3/31/2010 Enhanced Equity Option Income Fund Class C 2.25% 2/29/08 3/31/2010 Enhanced Equity Option Income Fund Class I 1.25% 2/29/08 3/31/2010 Risk-Managed Equity Option Income Fund Class A 1.50% 2/29/08 3/31/2010 Risk-Managed Equity Option Income Fund Class C 2.25% 2/29/08 3/31/2010 Risk-Managed Equity Option Income Fund Class I 1.25% 2/29/08 3/31/2010 Investment Grade Income Fund Class I 0.70% 10/15/2007 4/30/2010 Investment Grade Income Fund Class A 0.95% 1/2/2009 4/30/2010 Real Estate Fund Class I 1.15% 5/1/2007 4/30/2010 Equity Asset Allocation Fund Class A 1.45% 5/1/2008 4/30/2010 Equity Assets Allocation Fund Class C 2.20% 5/1/2008 4/30/2010 Equity Asset Allocation Fund Class I 1.20% 5/1/2008 4/30/2010 Large-Cap Growth Fund Class A 1.25% 5/1/2008 4/30/2010 Large-Cap Growth Fund Class B 2.00% 5/1/2008 4/30/2010 Large-Cap Growth Fund Class C 2.00% 5/1/2008 4/30/2010 Large-Cap Growth Fund Class I 1.00% 5/1/2008 4/30/2010 Large-Cap Growth Fund Class R 1.50% 7/31/2008 4/30/2010 Small-Cap Fund Class A 1.50% 8/29/2008 4/30/2010 Small-Cap Fund Class B 2.25% 8/29/2008 4/30/2010 Small-Cap Fund Class C 2.25% 8/29/2008 4/30/2010 Small-Cap Fund Class I 1.25% 8/29/2008 4/30/2010 Small-Cap Fund Class R 1.75% 7/31/2009 4/30/2010 Small-Cap Value Fund Class A 1.65% 4/23/2007 4/30/2010 Small-Cap Value Fund Class B 2.40% 4/23/2007 4/30/2010 Small-Cap Value Fund Class C 2.40% 4/23/2007 4/30/2010 Small-Cap Value Fund Class I 1.40% 9/30/2009 4/30/2010 Emerging Markets Fund Class A 0.10% reduction on 4/27/2009 4/30/2010 Total Net Assets Emerging Markets Fund Class B 0.10% reduction on 4/27/2009 4/30/2010 Total Net Assets Contractual Effective Termination Trust, Series and Class Expense Cap Date Date Eaton Vance Variable Trust VT Large-Cap Value Fund 1.30% 5/1/2008 4/30/2010
